Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
Response to Amendment
The submission entered July 1, 2022 in response to an Office Action mailed April 5, 2022 is acknowledged.
Claims 1, 4-14, 16-20 are pending.  Claim(s) 2, 3, 15 is/are cancelled.  Claim(s) 11 is/are currently amended. Claim(s) 17-20  is/are newly presented.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aubrey Chen on August 26, 2022.
The application has been amended as follows: 
IN THE CLAIMS
At claim 1, line 12, please delete "almost completely".
At claim 1, line 14, after "through the opening," please insert -- wherein the gate is slidable along an exterior surface of the first side wall into the open position, thereby revealing the opening, --
Please cancel claim 19.

Claims 1, 4-14, 16-18, 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest this gate is movable between at least a closed position that closes the opening, and an open position that leaves the opening at least partially open so that bulk products are able to fall from the conveying element through the opening, wherein the gate is slidable along an exterior surface of the first side wall into the open position, thereby revealing the opening, wherein a said conveying unit comprises the opening and that this opening extends principally at the height of the first side wall of this conveying unit and in that the gate is movably connected to the conveying unit in such a way that the gate is slidably movable along the said opening, combined with the rest of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653